Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 14-15, 19-20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of structures" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the limitation as "the plurality of pillow structures" as recited in claim 2. 

Claim 19 recites the limitation "the plurality of structures" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the limitation as "a plurality of structures" as recited in claim 2. 
Claim 21 recites the limitation " the at least one scattering surface has sinusoidal surface variations along an optical axis direction and in a direction transverse to the optical axis direction, wherein the sinusoidal surface variations are defined as: Z = Thickness1 * sin(Period1 * π * x) + Thickness2 * sin(Period2 * π * y) with: Thickness1 being a maximum peak to peak height in a first direction, Period2 being a period of variation in the first direction, Thickness2 being a maximum peak to peak height in a second direction orthogonal to the first direction, Period2 being period of variation in the second direction, Z is a height in a vertical direction, x being a longitudinal value along the first direction, and y being a longitudinal value along the second direction". It is unclear as to what element or elements the peak height in the first and second direction, the period variation in the first and second direction, the height in a vertical direction, the longitudinal value along the first and second direction are in reference to. The examiner is interpreting the limitation as " the at least one scattering surface has sinusoidal surface variations along an optical axis direction and in a direction transverse to the optical axis direction" in view of the prior art references Mori et al. (US 2019/0196090) and Hanulak et al. (US 2018/0038569).
Claims 7-8, 15, 20, and 23 are rejected since they are dependent upon claims 6 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2019/0196090) (hereinafter Mori) in view of Hanulak et al. (US 2018/0038569) (hereinafter Hanulak).
Re claim 1: Mori teaches Single-piece optical part (20F, fig. 20) made of transparent or translucent material (transparent resin material, see para [0046]), comprising: a plurality of active surfaces (21B, 23, 24, fig. 22) arranged to form a beam (beam of light emitted from 13, fig. 22), including an entrance dioptric interface (21B, fig. 22) and an exit dioptric interface (22, fig. 22), and inactive surfaces (25, 26, 27, 28, fig. 22) joining the active surfaces (21B, 22, 23, 24), at least one of the inactive surfaces (27, 28, fig. 22) comprising a scattering segment (diffusion surfaces, see para [0139]) so as to scatter rays that reach the scattering segment (27, 28), wherein the active surfaces (21, 22, 23, 24) comprise a collimator (24 collimates light, fig. 22) that are each optically coupled to a reflecting unit (23, fig. 22), each reflecting unit (23) being optically coupled to a unit (62, fig. 20) for generating a cutoff (light shield 62 blocks light radiated thereon, see para [0138]), the unit (62) for generating a cutoff (see para [0138]) being coupled to an exit unit (22, fig. 22), and wherein the inactive surfaces (25, 26, 27, 28) do not participate (surfaces 25, 26, 27, 28 do not interact with beam emitted from 13) in formation of the beam (beam of light from 13).  

Hanulak teaches the active surfaces (surface of 6 facing 4, fig. 15) comprise collimators (6, fig. 15) (collimating elements, see para [0043]) (see fig. 14) that are each optically coupled to a reflecting unit (reflecting surface of 7, fig. 15).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional light sources and collimators on the active surface of Mori where they are optically coupled to the reflecting unit, in order to allow an increase in illumination for the optic.

Re claim 2: Mori fails to teach the scattering segment is covered with a plurality of pillow structures arranged so as to scatter the rays reaching the corresponding scattering segment.  
Hanulak teaches a scattering segment (8, fig. 15) (diffusion element, see para [0049]) is covered with a plurality of pillow structures (macrotexture 8, fig. 15) (see para [0049]) arranged so as to scatter the rays (diffusion element, see para [0049]) reaching the corresponding scattering segment (8).  
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the scattering segment is covered with a plurality of pillow structures arranged so as to scatter the rays reaching the corresponding scattering segment, in order to adjust the light diffusion distribution of the scattering segment.


Re claim 3: Mori fails to teach the scattering segment is corrugated.  

Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the scattering segment is corrugated, in order to adjust the light diffusion distribution of the scattering segment.

Re claim 4: Mori fails to teach the scattering segment comprises striations that are parallel to one another.  
Hanulak teaches the scattering segment (8, fig. 15) is corrugated (see fig. 14) comprises striations (vertical striations of 81, fig. 14) that are parallel to one another (see fig. 14).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the scattering segment comprises striations that are parallel to one another, in order to adjust the light diffusion distribution of the scattering segment.
 
Re claim 5: Mori fails to teach the optical part is obtained by moulding. 
Hanulak teaches the striations (see fig. 14) being parallel to a demoulding direction (vertical direction fig. 14).  
Although, Mori in view of Hanulak discloses the claimed invention except for the optical part is obtained by moulding. It has been held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966

Re claim 6: As best understood, Mori fails to teach the plurality of pillow structures is formed by a periodic variation in the corresponding inactive surface.  
Hanulak teaches plurality of pillow structures (8, fig. 15) is formed by a periodic variation (see figs. 14 and 15) in the corresponding inactive surface (surface of 18, fig. 15).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the plurality of pillow structures is formed by a periodic variation in the corresponding inactive surface, in order to adjust the light diffusion distribution of the scattering segment.

Re claim 9: Mori fails to teach the scattering segment is covered with a plurality of structures having periodic variations defined by at least one sinusoidal function.  
Hanulak teaches the scattering segment (8, fig. 15) is covered with a plurality of structures (8, fig. 1) having periodic variations (see fig. 15) defined by at least one sinusoidal function (see fig. 15).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the scattering segment is covered with a plurality of structures having 

Re claim 10: Mori fails to teach one of the active surfaces is a deflector arranged so as to receive the light rays coming from the entrance dioptric interface and to steer them downstream.  
Hanulak teaches one of the active surfaces (bottom reflecting surface of 7, fig. 15) is a deflector (see fig. 15) arranged so as to receive the light rays (light from 4, fig. 15) coming from the entrance dioptric interface (surface of 6, fig. 15) and to steer them downstream (see fig. 15).  
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a deflector on one of the active surfaces of Mori which is arranged so as to receive the light rays coming from the entrance dioptric interface and to steer them downstream, in order to further guide light downstream in a desired manner to produce a desired light output distribution.

Re claim 11: Mori teaches a luminous vehicle device comprising an optical part according to Claim 1 and at least one light source (13, fig. 22) that emits its rays (see fig. 22) essentially towards the entrance dioptric interface (21B, fig. 22).  

Re claim 12: Mori fails to teach the scattering segment is corrugated.  
Hanulak teaches the scattering segment (8, fig. 15) is corrugated (see fig. 15).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering 

Re claim 13: Mori fails to teach the scattering segment comprises striations that are parallel to one another.  
Hanulak teaches the scattering segment (8, fig. 15) is corrugated (see fig. 14) comprises striations (vertical striations of 81, fig. 14) that are parallel to one another (see fig. 14).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the scattering segment comprises striations that are parallel to one another, in order to adjust the light diffusion distribution of the scattering segment.

Re claim 14: As best understood, Mori fails to teach a plurality of structures is formed by a periodic variation in the corresponding inactive surface.  
Hanulak teaches a plurality of structures (8, fig. 15) is formed by a periodic variation (see figs. 14 and 15) in the corresponding inactive surface (surface of 18, fig. 15).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the plurality of structures is formed by a periodic variation in the corresponding inactive surface, in order to adjust the light diffusion distribution of the scattering segment.


Hanulak teaches one of the active surfaces (bottom reflecting surface of 7, fig. 15) is a deflector (see fig. 15) arranged so as to receive the light rays (light from 4, fig. 15) coming from the entrance dioptric interface (surface of 6, fig. 15) and to steer them downstream (see fig. 15).  
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a deflector on one of the active surfaces of Mori which is arranged so as to receive the light rays coming from the entrance dioptric interface and to steer them downstream, in order to further guide light downstream in a desired manner to produce a desired light output distribution.

Re claim 17: Mori in view of Hanulak teaches a luminous vehicle device comprising an optical part (20F, fig. 20; Mori) according to Claim 2 (see rejection of claim 2) and at least one light source (13, fig. 22; Mori) that emits its rays (see fig. 22; Mori) essentially towards the entrance dioptric interface (21B, fig. 22; Mori).  

Re claim 18: Mori fails to teach the scattering segment comprises striations that are parallel to one another.  
Hanulak teaches the scattering segment (8, fig. 15) is corrugated (see fig. 14) comprises striations (vertical striations of 81, fig. 14) that are parallel to one another (see fig. 14).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering 

Re claim 19: As best understood, Mori fails to teach a plurality of structures is formed by a periodic variation in the corresponding inactive surface.  
Hanulak teaches a plurality of structures (8, fig. 15) is formed by a periodic variation (see figs. 14 and 15) in the corresponding inactive surface (surface of 18, fig. 15).
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering segment of Mori such that the plurality of structures is formed by a periodic variation in the corresponding inactive surface, in order to adjust the light diffusion distribution of the scattering segment.

Re claim 21: As best understood, Mori teaches a single-piece optical part (20F, fig. 20) made of transparent or translucent material (transparent resin material, see para [0046]), comprising: a plurality of active surfaces (21B, 23, 24, fig. 22) arranged to form a beam (beam of light emitted from 13, fig. 22), including an entrance dioptric interface (21B, fig. 22) and an exit dioptric interface (22, fig. 22), and inactive surfaces (25, 26, 27, 28, fig. 22) joining the active surfaces (21B, 23, 24), wherein at least one of the inactive surfaces (27, 28, fig. 22) comprises a scattering segment (diffusion surfaces, see para [0139]) so as to scatter rays that reach the scattering segment (27, 28).

Hanulak teaches at least one scattering surface (8, fig. 15) has sinusoidal surface variations (see figs. 14 and 15) along an optical axis direction (vertical direction fig. 14) and in a direction transverse (horizontal direction fig. 14) to the optical axis direction.
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering surface of Mori such that the at least one scattering surface has sinusoidal surface variations along an optical axis direction and in a direction transverse to the optical axis direction, in order to adjust the light diffusion distribution of the scattering segment.

Re claim 22: Mori fails to teach the inactive surfaces comprise a first scattering segment having a periodic variation in one direction and a second scattering segment having periodic variations in two directions orthogonal to each other.  
Hanulak teaches inactive surfaces (8, fig. 15) comprise a first scattering segment (81, fig. 14) having a periodic variation (vertical variation of 81, fig. 14) in one direction (vertical direction, fig. 14) and a second scattering segment (81, fig. 14) having periodic variations (horizontal variation of 81, fig. 14) in two directions (vertical and horizontal directions in fig. 14) orthogonal to each other (see fig. 14).  
Therefore, in view of Hanulak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the scattering surface of Mori such that the inactive surfaces comprise a first scattering segment having a 

Re claim 23: Mori teaches the first scattering segment (27, fig. 22)  is positioned in a lateral portion (right portion of 20F, fig. 22) of the optical part (20F, fig. 22) and the second scattering section (28, fig. 22) is positioned in an upper portion (upper portion of 20F, fig. 22) of the optical part (20F).   

Allowable Subject Matter
Claims 7-8, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest the optical part according to Claim 6, wherein the periodic variation in the scattering segment of the inactive surface or in at least one of the inactive surfaces is arranged solely in two variation directions that are transverse to each other with respect to claim 7 as specifically called for in the claimed combinations.
Claims 8, 15, and 20 is allowable since it is dependent upon claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US 2017/0010403) discloses a similar optic.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875